MEMORANDUM **
Dragan Paunovich, a native and citizen of Yugoslavia, petitions for review the decision of the Board of Immigration Appeals summarily affirming an immigration judge’s denial of his request for asylum, withholding of removal and protection under the Torture Convention.
The IJ found that any mistreatment that he received in the army did not rise to the level of persecution on account of any protected ground. That finding is supported by substantial evidence in the record. Punishment for failing to do military duties is generally not persecution. Pedro-Mateo v. INS, 224 F.3d 1147 (9th Cir.2000). Paunovich has failed to establish a well-founded fear that he will be singled out for mistreatment in the future on any protected ground. He has not shown eligibility for asylum.
In failing to qualify for asylum, Paunovich necessarily failed to satisfy the more stringent standard for withholding of removal. See Gonzales-Hemcmdez v. Ashcroft, 336 F.3d 995, 1001 n. 5 (9th Cir. 2003). Because Paunovich presented no evidence that it is more likely than not that he would be tortured upon return to Yugoslavia, the IJ properly rejected his claim under the Convention Against Torture. See Kamalthas v. INS, 251 F.3d 1279, 1284 (9th Cir.2001).
Petition for review is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.